In an action, inter alia, to set aside a deed, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Held, J.), dated April 19, 1996, as granted the motion of the defendants Brenda G. Barrow, Cheryl L. Smith, Heather Mitchel, and United States Trust Company of New York for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
• We agree with the Supreme Court that the plaintiff failed to join a necessary and indispensable party to this action (see, CPLR 1001; see also, Ahders v Ahders, 176 AD2d 230; McLaughlin v McLaughlin, 155 AD2d 418). Moreover, because the applicable Statute of Limitations has expired (see, Piedra v Vanover, 174 AD2d 191), the court properly dismissed the action against the respondents. Rosenblatt, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.